DETAILED ACTION
	This Office action is based on the amendments filed March 31, 2021 with a request for continued examination of application 15/505,356.  Claims 11, 16, 19, 23, 28, and 29 have been amended and claims 13, 14, and 24-27 have been cancelled; claims 11, 16-20, 23, 28, and 29 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 31, 2021 has been entered.
 
Claim Objections
Claim 28 is objected to because it is not provided with the proper status identifier as required by 37 CFR 1.121(c).  Claim 28 is indicated as “Previously Presented”; however, the claim includes markings indicating amendments have been made and should therefore be indicated as “Currently Amended”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind (DE 10 2011 000 953), in view of Marshall (US Patent 2014/0058307), in further view of Stier (DE 10 2012 017 722), in further view of Marshall (US Patent Pub. 2014/0128788), and in even further view of Anglada et al. (US Patent Pub. 2013/0303956).
Regarding claims 11 and 23, Bauerfeind discloses a bandage for a back or pelvis comprising:
a supporting piece (1) in a back area of the bandage (Figs. 1-2 & 4-5b; ¶ 0015 of translation);
first and second adjacent pads (15+19, 16+20) mounted on an inner surface of the supporting piece (Figs. 1, 3a-3b, & 5a-5b; ¶ 0015 & 0018-0019 of translation);
first and second fastener strap pieces (4a, 4b) attached at first and second opposite edge regions (2, 3) of the supporting piece, respectively, for applying the bandage by joining together ends (4c, 4d) of the first and second fastener strap pieces (Figs. 1-2 & 4-5b; ¶ 0015 of translation); and
first and second tensioning belts (9a, 9b) assigned to the supporting piece which are guided such that the first and second adjacent pads approach each other when tensioning the first and second tensioning belts for applying pressure dependent on a tension force acting on the first and second tensioning belts onto a relevant body part, the first and second tensioning 
wherein the first and second tensioning belts are each guided by a deflection piece (25) mounted at the supporting piece by reversing a direction from the area of the first and second adjacent pads to a respective edge region of the supporting piece (Figs. 4-5b; ¶ 0014 & 0020 of translation);
wherein the supporting piece is a flexible supporting piece allowing the first and second adjacent pads to approach one another when the first and second tensioning belts are tightened (Figs. 1-2 & 4-5b; ¶ 0014-0015 & 0021-0022 of translation); 
wherein the first and second tensioning belts both run on an outer face of the supporting piece (Fig. 4); 
wherein the first tensioning belt and the second tensioning belt each pass through the deflection piece (Fig. 4; ¶ 0020); and
wherein the first tensioning belt extends in a first circumferential direction from the first fastener strap piece to the deflection piece and in a second circumferential direction opposite the first circumferential direction from the deflection piece, and the second tensioning belt extends in the second circumferential direction from the second fastener strap piece to the deflection piece and in the first circumferential direction from the deflection piece (Figs. 4-5b; ¶ 0020).
However, Bauerfeind fails to teach that the first and second tensioning belts are connected to the supporting piece on the inner face of the supporting piece, wherein the first and second tensioning belts both run partially on an outer face of the supporting piece and the supporting piece has first and second openings through which the first and second tensioning belts are guided to the inner face of the supporting piece.
Marshall (‘307) discloses a bandage (10) for a back or pelvis comprising:
a supporting piece (16) in a back area of the bandage (Fig. 9; ¶ 0025);

first and second fastener strap pieces (12, 14) attached at first and second opposite edge regions of the supporting piece, respectively, for applying the bandage by joining together ends of the first and second fastener strap pieces (Fig. 1; ¶ 0023 & 0035); and
first and second tensioning belts (29) assigned to the supporting piece which are guided for applying a pressure dependent on a tension force acting on the first and second tensioning belts onto a relevant body part, the first and second tensioning belts connected to the supporting piece on the inner face (16f) of the supporting piece in an area of the pad (Figs. 1 & 12; ¶ 0039);
wherein the first and second tensioning belts run partially on an outer face (16e) of the supporting piece and the supporting piece has first and second slits (16g) through which the first and second tensioning belts, respectively, are guided to the inner face of the supporting piece (Figs. 1 & 12; ¶ 0039); and
wherein the first tensioning belt extends in a first circumferential direction from the first fastener strap piece to the first slit, passing through the first slit from the outer face to the inner face of the supporting piece, and in a second circumferential direction opposite the first circumferential direction from the first slit to a first attachment point on the inner face of the supporting piece opposite the first adjacent pad, and the second tensioning belt extends in the second circumferential direction from the second fastener strap piece to the second slit, passing through the second slit from the outer face to the inner face of the supporting piece, and in the first circumferential direction from the second slit to a second attachment point on the inner face of the supporting piece opposite the second adjacent pad (Figs. 1 & 9-12; ¶ 0039).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the bandage taught by Bauerfeind such that the tensioning belts are guided through first and second slits in the supporting piece and connected to the supporting piece on the inner face of the supporting piece as taught by Marshall (‘307) for 
Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art.  KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Although the combination of Bauerfeind and Marshall (‘307) fails to expressly teach that the first and second slits are located on opposite sides of the deflection piece in a length direction of supporting piece, it would have been an obvious matter of design choice to one having ordinary skill in the art to construct the bandage taught by the combination of Bauerfeind and Marshall (‘307) such that the first and second slits are located on opposite sides of the deflection piece in a length direction of the supporting piece in order to guide the first and second tensioning straps from the deflection piece to the corresponding first and second adjacent pads in a circumferential direction for the purpose of directly and effectively apply tension from the first and second tensioning straps to the corresponding first and second adjacent pads for contracting the first and second adjacent pads closer to each other as required by Bauerfeind.  As illustrated in Fig. 5a of Bauerfeind (see annotated Fig. 5a below), the first and second adjacent pads are on opposite sides of the deflection piece such that there are a finite number of logical locations for constructing first and second slits in the bandage of Bauerfeind as modified by Marshall (‘307) such that the choice to construct the first and second slits at the deflection piece on circumferentially opposite sides of the deflection piece would have been obvious in order to ensure that the first and second tensioning straps as well as the first and second adjacent pads are permitted to function as intended.

    PNG
    media_image1.png
    630
    606
    media_image1.png
    Greyscale

However, the combination of Bauerfeind and Marshall (‘307) fails to each that the support piece is made from a warp knitted fabric with an open structure and stretchable in both a length direction and a height direction.
Stier discloses a warp knitted fabric for use in back bandages with an open structure, the warp knitted fabric being stretchable in both a length direction and a height direction (Fig. 1; ¶ 0001, 0006, & 0029).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the supporting piece of the bandage taught by the combination of Bauerfeind and Marshall (‘307) to be made from a warp knitted fabric with an open structure and stretchable in both a length direction and a height direction as taught by Stier for the purpose of providing good breathability and good adaptation to the body shape.
However, the combination of Bauerfeind / Marshall (‘307) / Stier fails to teach that the bandage includes a reinforcement surrounding both of the first and second slits.

However, the combination of Bauerfeind / Marshall (‘307) / Stier / Marshall (‘788) fails to teach that the deflection piece defines a closed shape having a central opening.
Anglada discloses a discloses a bandage (1) for a back or pelvic comprising tensioning belts (54, 56, 58) and deflection pieces (44, 46, 48, 50, 21, 52), wherein the tensioning belts are each guided by a deflection piece to reverse direction of the tensioning belts, and wherein each deflection piece defines a closed shape having a central opening (Fig. 2; ¶ 0063).  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to substitute the deflection piece of the bandage taught by the combination of Bauerfeind / Marshall (‘307) / Stier / Marshall (‘788) for the closed shape deflection piece having a central opening as taught by Anglada for the predictable result of redirecting a pulling force of the tensioning belts.
Regarding claim 16, the combination of Bauerfeind / Marshall (‘307) / Stier / Marshall (‘788) / Anglada discloses the invention substantially as claimed, as described above, and Bauerfeind further discloses that the deflection piece is attached on the outer face of the supporting piece (Fig. 4);
Regarding claim 17, the combination of Bauerfeind / Marshall (‘307) / Stier / Marshall (‘788) / Anglada discloses the invention substantially as claimed, as described above, and Anglada further discloses that the deflection piece comprises a deflection lug attached in a 
Regarding claim 18, the combination of Bauerfeind / Marshall (‘307) / Stier / Marshall (‘788) / Anglada discloses the invention substantially as claimed, as described above, and Bauerfeind further discloses that respectively one tensioning belt is connected in respectively one attachment area of a pad to the supporting piece (Figs. 1 & 5a-5b).
Regarding claim 19, the combination of Bauerfeind / Marshall (‘307) / Stier / Marshall (‘788) / Anglada discloses the invention substantially as claimed, as described above, and Stier further discloses that the open structure of the support piece is made from a plurality of partial elements (sub-elements), the partial elements of the open structure respectively have a width of at least 2.0 mm and no more than 10.0 mm in a stretched state (Fig. 1; ¶ 0001, 0006, 0008, 0010, & 0029).
Regarding claim 20, the combination of Bauerfeind / Marshall (‘307) / Stier / Marshall (‘788) / Anglada discloses the invention substantially as claimed, as described above, and Bauerfeind further discloses that the supporting piece is elastic (¶ 0015 of translation) and Marshall (‘307) further discloses that a half of the first and second fastener strap pieces adjacent to the supporting piece are elastic (¶ 0036).  Although the combination of Bauerfeind / Marshall (‘307) / Stier / Marshall (‘788) / Anglada fails to teach that the supporting piece and a half of the first and second fastener strap pieces adjacent to the supporting piece have equal elasticity, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the first and second fastener strap pieces of the bandage taught by the combination of Bauerfeind / Marshall (‘307) / Stier / Marshall (‘788) / Anglada from the same elastic material of the supporting piece such that the supporting piece and the first and second fastener strap pieces have equal elasticity since it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind (DE 10 2011 000 953), in view of Stier (DE 10 2012 017 722), in further view of Marshall (US Patent Pub. 2014/0128788), and in even further view of Marshall (US Patent 2014/0058307).
Bauerfeind discloses a bandage for a back or pelvis comprising:
a supporting piece (1) in a back area of the bandage, the support piece being a flexible support piece (Figs. 1-2 & 4-5b; ¶ 0015 of translation);
first and second adjacent pads (15+19, 16+20) mounted on an inner surface of the supporting piece (Figs. 1, 3a-3b, & 5a-5b; ¶ 0015 & 0018-0019 of translation);
first and second fastener strap pieces (4a, 4b) attached at first and second opposite edge regions (2, 3) of the supporting piece, respectively, for applying the bandage by joining together ends (4c, 4d) of the first and second fastener strap pieces (Figs. 1-2 & 4-5b; ¶ 0015 of translation);
first and second tensioning belts (9a, 9b) assigned to the supporting piece which are guided such that the first and second adjacent pads approach each other when tensioning the first and second tensioning belts for applying pressure dependent on a tension force acting on the first and second tensioning belts onto a relevant body part, the first and second tensioning belts connected to the supporting piece in an area of the first and second adjacent pads (Figs. 1-2 & 4-5b; ¶ 0016-0017 of translation); and
a deflection piece (25) for guiding the first and second tensioning belts, the deflection piece mounted at the supporting piece by reversing a direction from the area of the first and second adjacent pads to a respective edge region of the supporting piece (Figs. 4-5b; ¶ 0014 & 0020 of translation);

wherein the first and second tensioning belts both run on an outer face of the supporting piece (Fig. 4).
However, Bauerfeind fails to teach that support piece is made from a warp knitted fabric with an open structure and stretchable in both a longitudinal direction and a lateral direction.
Stier discloses a warp knitted fabric for use in back bandages with an open structure, the warp knitted fabric being stretchable in both a length direction and a height direction (Fig. 1; ¶ 0001, 0006, & 0029).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the supporting piece of the bandage taught by Bauerfeind to be made from a warp knitted fabric with an open structure and stretchable in both a length direction and a height direction as taught by Stier for the purpose of providing good breathability and good adaptation to the body shape.
However, the combination of Bauerfeind and Stier fails to teach that the first and second tensioning belts are connected to the supporting piece on the inner face of the supporting piece, wherein the first and second tensioning belts both run partially on an outer face of the supporting piece and the supporting piece has first and second slits through which the first and second tensioning belts are guided to the inner face of the supporting piece, the first and second slits located on opposite sides of the deflection piece in a length direction of the fabric, and the first and second slits circumferentially surrounded by first and second reinforcements.
Marshall (‘788) discloses a bandage (1) comprising a supporting piece (2), first and second adjacent pads (24, 26) mounted on an inner face (7) of the supporting piece, and a tensioning belt (10) guided such that the first and second adjacent pads approach each other when tensioning the tensioning belt for applying pressure dependent on a tension force acting on the tensioning belt onto a relevant body part, the tensioning belt connected to the supporting 
However, the combination of Bauerfeind / Stier / Marshall (‘788) fails to expressly teach that both the first and second tensioning belts are connected to the supporting piece on the inner face of the supporting piece, wherein both the first and second tensioning belts run partially on an outer face of the supporting piece and the supporting piece has first and second slits through which the first and second tensioning belts are guided to the inner face of the supporting piece, the first and second slits located on opposite sides of the deflection piece in a length direction of the fabric.
Marshall (‘307) discloses a bandage (10) for a back or pelvis comprising a supporting piece (16) in a back area of the bandage and first and second tensioning belts (29) connected to the supporting piece on the inner face (16f) of the supporting piece, wherein the first and second tensioning belts both run partially on an outer face (16e) of the supporting piece and the supporting piece has first and second slits (16g) through which the first and second tensioning belts are guided to the inner face of the supporting piece (Figs. 1, 9, & 12; ¶ 0025 & 0039).  
Although the combination of Bauerfeind / Stier / Marshall (‘788) / Marshall (‘307) fails to expressly teach that the first and second slits are located on opposite sides of the deflection piece in a length direction of the knitted fabric, it would have been an obvious matter of design choice to one having ordinary skill in the art to construct the bandage taught by the combination of Bauerfeind / Stier / Marshall (‘788) / Marshall (‘307) such that the first and second slits are located between the deflection piece and the first and second adjacent pads in order to guide the first and second tensioning straps from the deflection piece to the corresponding first and second adjacent pads in a circumferential direction for the purpose of directly and effectively apply tension from the first and second tensioning straps to the corresponding first and second adjacent pads for contracting the first and second adjacent pads closer to each other as required by Bauerfeind.  As illustrated in Fig. 5a of Bauerfeind, the first and second adjacent pads are located on opposite sides of the deflection piece such that there are a finite number of logical locations for constructing first and second slits in the bandage of Bauerfeind as modified by Stier, Marshall (‘788), and Marshall (‘307) such that the choice to construct the first and second slits on opposite sides of the deflection piece in a length direction would have been obvious in order to ensure that the first and second tensioning straps as well as the first and second adjacent pads are permitted to function as intended.
Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind, in view of Stier, Marshall (‘788), and Marshall (‘307) as applied to claim 28 above, and in even further view of Anglada et al. (US Patent Pub. 2013/0303956).  The combination of Bauerfeind / Stier / Marshall (‘788) / Marshall (‘307) discloses the invention substantially as claimed, as described above, and Bauerfeind further discloses that the first and second tensioning belts each pass through the deflection piece (Fig. 4; ¶ 0020) and Marshall (‘307) further discloses that the first and second tensioning belt each extend to the first and second slits, respectively, and pass through the first and second slits, respectively, from the outer face to the inner face (Fig. 9-12; ¶ 0039), wherein the first and second tensioning belts of the bandage taught by the combination of Bauerfeind / Stier / Marshall (‘788) / Marshall (‘307) would first pass through the deflection piece before extending to the first and second slits and passing through to the inner face since the deflection piece as taught by Bauerfeind is located on the outer face of the supporting piece.  However, the combination of Bauerfeind / Stier / Marshall (‘788) / Marshall (‘307) fails to teach that the deflection piece defines a closed shape having a central opening.
Anglada discloses a discloses a bandage (1) for a back or pelvic comprising tensioning belts (54, 56, 58) and deflection pieces (44, 46, 48, 50, 21, 52), wherein the tensioning belts are each guided by a deflection piece to reverse direction of the tensioning belts, and wherein each deflection piece defines a closed shape having a central opening (Fig. 2; ¶ 0063).  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to substitute the deflection piece of the bandage taught by the combination of Bauerfeind / Stier / Marshall (‘788) / Marshall (‘307) for the closed shape deflection piece having a central opening as taught by Anglada for the predictable result of redirecting a pulling force of the tensioning belts.
Response to Arguments
Applicant’s arguments filed March 31, 2021 have been considered but are moot because they do not apply to the current rejection which relies on Stier (DE 10 2012 017 722) to teach a warp knitted fabric as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/21/2021